Citation Nr: 1043710	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for residuals of frostbite of 
the feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1953 to February 1955.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in June 2007, of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A transcript of the hearing is in 
the Veteran's file. 

In July 2009, the Board remanded the case to obtain in-patient 
records and unit records.   The National Personnel Records Center 
and the National Archives and Records Administration reported 
that a search for the requested records was unsuccessful.  In 
March 2010, in accordance with 38 C.F.R. § 3.159(e), the RO 
notified the Veteran of the unavailability of the records.  As 
the requested development has been completed, no further action 
is necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  






REMAND

The Veteran seeks service connection for residuals of a cold 
injury, involving the feet, which he suffered while stationed in 
Germany in January 1954.  

In May 2009, the Veteran testified that while stationed at 
Hohenfels, Germany, he suffered frostbite of the feet.  

On VA examination in April 2008, the diagnosis was cold 
sensitivity, but the VA examiner did not offer a nexus opinion.  

The Veteran's statements and testimony and evidence of cold 
sensitivity suggest a possible associated with the cold injury in 
service.  And a VA medical opinion is needed to decide the claim.

Accordingly, under the duty to assist, the case is REMANDED for 
the following action:

1.  Afford the Veteran a VA examination by 
a physician specializing in vascular 
disease.  The VA physician is asked to 
determine:

a).  Whether the Veteran has residuals of 
a cold injury, involving the feet and, if 
so;

b).  Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current residuals of 
a cold injury, involving the feet, is 
related to the Veteran's history of cold 
exposure in Germany in 1954. 

In formulating an opinion, considering 
accepted medical principles pertaining to 
the history, manifestation, clinical 
course, and character of a cold injury, 
the VA physician is asked to comment on 
whether the Veteran's current disability 
is consistent with the type of injury the 
Veteran has described.  And although no 
abnormality of either foot was shown on 
separation examination, the Veteran is 
competent to describe exposure to the 
cold. 

Also, the VA examiner is asked to comment 
on the significance of the Veteran's 60-
pack year smoking history 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the VA 
physician is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the cold 
injury in 1954 as described by the 
Veteran, is not more likely than any 
other, for example, smoking, to cause the 
Veteran's current disability and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge. 

The Veteran's file must be made available 
to the VA physician for review.






2.  After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnished 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



